DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/29/2021 filed on 11/29/2021 has been entered. Claims 26-27 have been canceled. Claims 15 and 28 have been amended. Claims 15-22, 24-25 and 28-34 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended with respect to claim 21 as follows: 
In claim 15, changes to include:
To: A user-interface assembly, comprising: a supporting frame comprising: a top surface; sidewalls; and a recess defined by the sidewalls and having a depth, the recess sized to receive a part; 
In claim 28, changes to include:
To: a method for integrating a touch assembly into a user-interface assembly comprising: a supporting frame comprising: a top surface; sidewalls; and a recess defined by the sidewalls and having a depth, the recess sized to receive a part; 
Authorization for this examiner’s amendment was given in a telephone interview with Paul Western on 12/23/2021.
Allowable Subject Matter
Claims 15-22, 24-25 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20160049266 teaches an input device including keys that move within apertures of a frame may be covered by a fabric bonded to the keys and frame. The fabric may dampen sound from within the input device and form a barrier that restricts passage of contaminants. In various implementations, the fabric may include embossed areas or structures bonded to tops of keycaps of the keys and unembossed areas bonded to the frame. Sides of the keycaps may not be bonded to the embossed areas such that unbonded portions of the fabric are able to bend and/or buckle during keycap movement. In some implementations, the fabric and/or flanges of the keycaps and/or the frame around the apertures may restrict movement of the keycaps in various directions. 20100281410 teaches a computing device operatively coupled to the display and the adaptive input device. The computing device includes a menu module to display a plurality of graphical images on the display, where each graphical image is associated with a computing function. The computing device also includes a detection module to detect a selected graphical image from the plurality of graphical images, for display on a depressible button of the adaptive input device. The computing device also includes a presentation module for visually presenting the selected graphical image on the depressible button. 
Prior arts fail to disclose or suggest a user-interface assembly, comprising: a supporting frame comprising: a top surface; sidewalls; and a recess defined by 
Claim 15, prior arts fail to disclose or suggest a user-interface assembly, comprising: a supporting frame comprising: a top surface; sidewalls; and a recess defined by the sidewalls and having a depth, the recess sized to receive a part; the part comprising an upper surface and a bottom surface, wherein: the part is configured to provide a switch function to the user-interface assembly, the part is disposed in the recess of the supporting frame and the bottom surface of the part is adhered to the recess by a bottom adhesive layer so that the part is not movable relative to the recess, and the part, while free of external forces, has a thickness measured between the upper and bottom surfaces; an overlay configured to cover and adhere to the top surface of the supporting frame by a first back adhesive and to the upper surface of the part by a second back adhesive; and a transition zone disposed under the overlay, wherein the transition zone extends at least from the sidewall of the supporting frame toward the part such that, while the user-interface assembly is at rest, the overlay lies 
Claim 28, prior arts fail to disclose or suggest a method for integrating a touch assembly into a user-interface assembly comprising: a supporting frame comprising: a top surface; sidewalls; and a recess defined by the sidewalls and having a depth, the recess sized to receive a part; the part comprising an upper surface and a bottom surface, wherein: the part is configured to provide a switch function to the user-interface assembly, the part is disposed in the recess of the supporting frame and the bottom surface of the part is adhered to the recess by a bottom adhesive layer so that the part is not movable relative to the recess, and the part, while free of external forces, has a thickness measured between the upper and bottom surfaces; an overlay configured to cover and adhere to the top surface of the supporting frame by a first back adhesive and to the upper surface of the part by a second back adhesive; and a transition zone disposed under the overlay, wherein the transition zone extends at least from the sidewall of the supporting frame toward the part such that, while the user-interface assembly is at rest, the overlay lies smoothly from the top surface of the supporting frame to the upper surface of the part so as to make an unflatness of the overlay at the transition zone visually imperceptible, wherein the thickness of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                             12/23/2021